if
1 ._....- .                                                                  213
                                                      .                 ;7
                                                            '..

              OFFICE OF THE ATTORNEY GENERAL          OF TEXAS
                                  AUSflN




                                                                    d




                                               ‘as pasaed. by the
                                              ides 86 rolltml~
                                             iioial  aourt se,-
                                           a attorney to repre-




                                or*8 arfidarit, but where at-
                              pointed by the oourt.”



                   “When defendant oannot pay.--When any rel-
              any oam is appealed and the defendant is not
              able to pay for a tmnaorlpt  of the tertimony
                           . ..
                                                                           . .
                                  \                                   _~
                                      ‘_                                         .   ._

                                           ._.    .’




Ron. Oeorgs R, Sheppard, pago l),



        or give reourity  thereror, he may make affidavit
         of euoh faot, and upon the Wing    of euoh aftl-
         davit, the oourt ehatl order the offloial oourt
         reporter to mf~k4'anarratira otatamsnt oilfaote
         and deliver it'ta-euoh dofondant. In,all oaa4s
         where the oourt $8 required to and does appoint
         LUI~
            attorney to represent the d4f4ndant in a
         orimlnal aotlon, suoh rrporber, ahall be rrquix%d
         to rurnlsh the abtorney ror oald derendant, 1s
       . oonVioted md wham an appeal ir prosrauted,with
        a   traneoript   0r hie                  notisr.       For eaoh said.#orvloe
        he shall be @aid by the Stat4 or Taxas rurt;p
        oertirloate or the trial udg4, OQO- hai
        rat6 provided by iaw in oJ ril~aas~e.*
         Subdivision 14 of Approprlatlone.forthe J'udlolary
Seotlon-Comptroller~r Drpartnmnt,Vol. II Aote of th4 .Mth
Legislature of T4xa8, Speolal Laws, page 4&l, roads a8 rol-
towsI
               "14. Transoript S448,to oirioial court Rs-
        portera ror niqrativ~ 8tataaent or rt30t8and/or
        .fn oams whore oourt ie rsquired and doee appoint
        attorney to repreesnt derendant in oriminal ao-
        tion, and when offlola reporter is required and
        does furnish Uefendant*r attorney with transoripli
        or his not48 as ie provided by law . . . #l,OOO,OO.W
          we hare besllinformad by your dspadmont that it
hfi8been the uniform praotioo of your orrioe to pa3 thr
olalma 0r oourt reporter8 ror thrlr s4rviots a8 outlined br
seotlon 6 or Art1014 768, C&Z.,   irresp6otfreoi whethsr or                               y
not an attorney ha8 b44n ‘appoinbed by the oourt.
           In view or the hbovs quoted 8tatUb4 and above                                      ,
quoted rreotionor the appropriationbill, It ie the c~pinlon
or this d4partmsnt that the dopartmontal ooristmotiozi  you
hato given 86 tbir  matter i8 a rraaonabl4 and logical oon-
struotion. It is thoreroro the opinion of this d4partmnt
that offioial oou~,%rsport4rs rhould b4
appropriationror their
Or Art1014  760, C.C.P.,                         ther or not



                                                           :
                                                                           215




UI ltB o r nr i8y appoiated.   by the ‘oou.rS+

            rhr r8quiremsa$ #tat aa afridavit of inabiliby
te pay oorC8 b8 riled bf the 6erraduQ in rolory oa8e8
do48 not apply la oar.8 where the oourl;i8 reqalred to
    de.8 a Dso o int
                   a a lt8onWf  for the defendat*

                                          VSTy   may       fOar8
                                      &Rl?sY      OmaJuL       OF   BUAS

    v                           4